Citation Nr: 0333606	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  98-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for memory loss, claimed as 
due to an undiagnosed illness.

Entitlement to service connection for fatigue, claimed as due 
to an undiagnosed illness.

Entitlement to service connection for dizziness, claimed as 
due to an undiagnosed illness.

Entitlement to service connection for night sweats, claimed 
as due to an undiagnosed illness.

Entitlement to service connection for weight loss, claimed as 
due to an undiagnosed illness.

Entitlement to service connection for a stomach disorder, 
claimed as due to an undiagnosed illness.

Entitlement to service connection for muscle spasms, claimed 
as due to an undiagnosed illness.

Entitlement to service connection for headaches, claimed as 
due to an undiagnosed illness.

Entitlement to service connection for dental problems, 
claimed as due to an undiagnosed illness.

Entitlement to service connection for hypervigilance, claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1988 to January 
1992, including duty in the Southwest Asia Theater of 
Operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for PTSD.  In addition, the 
November 1997 decision denied service connection for memory 
loss, fatigue, dizziness, night sweats, weight loss, a 
stomach disorder, muscle spasms, headaches, a dental 
disorder, and hypervigilance, all claimed as due to an 
undiagnosed illness.

The veteran requested a hearing before a Veterans Law Judge.  
A hearing was scheduled for July 2001.  The veteran did not 
report for the hearing.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  There is no clinical evidence of a current diagnosis of 
PTSD.

3.  The veteran's complaints of memory loss, fatigue, weight 
loss, a stomach disorder and hypervigilance have been 
attributed to a current psychiatric diagnosis.

4.  The veteran's complaints of muscle spasms have been 
attributed to a diagnosed cervical spine disorder.

5.  The veteran does not have objective indications of a 
chronic disability manifested by dizziness, night sweats, or 
headaches.

6.  The veteran's dental disorder has been attributed to an 
inservice trauma.

7.  The evidence reasonably shows that teeth #s 8, 9 and 10 
were extracted as a result of an inservice trauma.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 20028 C.F.R. §§ 3.303, 3.304 
(2002).

2.  Memory loss was not incurred in or aggravated by service, 
and may not be presumed to have been due to an undiagnosed 
illness during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  Fatigue was not incurred in or aggravated by service, and 
may not be presumed to have been due to an undiagnosed 
illness during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  Dizziness was not incurred in or aggravated by service, 
and may not be presumed to have been due to an undiagnosed 
illness during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

5.  Night sweats were not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

6.  Weight loss was not incurred in or aggravated by service, 
and may not be presumed to have been due to an undiagnosed 
illness during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

7.  A stomach disorder was not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

8.  Muscle spasms were not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

9.  Headaches were not incurred in or aggravated by service, 
and may not be presumed to have been due to an undiagnosed 
illness during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

10.  A dental disorder may not be presumed to have been due 
to an undiagnosed illness during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

11.  The criteria for entitlement to VA outpatient dental 
treatment for teeth #s 8, 9, and 10 have been met.  38 
U.S.C.A. §§ 1110, 1131, 1712 (West 002); 38 C.F.R. §§ 3.381, 
4.149, 4.150, 17.161-17.165 (2002).

12.  Hypervigilance was not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to assess the nature and etiology of his claimed disorders.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a February 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to Service Connection for PTSD

Factual Background

Service medical records are silent with regard to complaints, 
symptoms or treatment related to a psychological disorder.

A March 1997 VA mental disorder examination report noted that 
the veteran complained of anxiety, shortness of breath, 
insomnia and a short temper.  He also admitted to paranoid 
thinking.  The examiner diagnosed the veteran with 
generalized anxiety disorder, and delusional disorder, mixed, 
persecutory and jealous types.

An October 1997 PTSD examination report noted that the 
veteran's medical records and claims folder were available 
for review.  The diagnoses were major depressive disorder, 
panic disorder, and generalized anxiety disorder, all in 
remission.  The examiner also noted that the veteran had a 
personality disorder, not otherwise specified, with schizo-
typal paranoid and borderline traits.  The examiner stated 
that the veteran did not meet all the diagnostic criteria 
necessary to establish a diagnosis of PTSD.

A November 1997 private psychological evaluation report noted 
that the veteran complained of depression, difficulty 
controlling his temper, and difficulty concentrating.  The 
diagnoses were schizoid personality disorder, generalized 
anxiety disorder, and depressive disorder, not otherwise 
specified.

A March 2002 VA mental disorder examination report noted that 
the veteran's medical records were available and reviewed.  
The diagnoses were schizoaffective disorder, depressive type, 
and rule out major depressive disorder, recurrent, in a 
veteran who suffers from schizophrenia.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post- 
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 (1997).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post- 
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  If the diagnosis of a mental 
disorder does not conform with American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a).

The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service-connection for PTSD.  As stated above, 
one of the requirements to establish service-connection for 
PTSD is a current medical diagnosis of PTSD.  38 C.F.R. § 
3.304(f).  Without such diagnosis, the claim fails.  Here, 
the veteran has not brought forth any competent evidence of a 
diagnosis of PTSD.  The October 1997 VA PTSD examiner 
specifically stated that the veteran did not meet the full 
criteria for a diagnosis of PTSD, and provided his reasoning 
for such a finding.

Because the weight of the evidence is against a finding that 
the veteran currently has PTSD, the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (The 
Court stated "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143- 44 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service-connection for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


III.  Entitlement to Service Connection for Memory Loss,
Fatigue, Dizziness, Night Sweats, Weight Loss, A Stomach 
Disorder,
Muscle Spasms, Headaches and Hypervigilance

Factual Background

Service medical records indicate that the veteran complained 
of stomach pain and vomiting in June 1989.  A service medical 
record dated later in June 1989 noted that the veteran was 
diagnosed with gastritis, which had resolved.  A July 1991 
service medical record noted that the veteran complained of 
stomach cramps and vomiting.  The diagnosis was viral 
gastroenteritis.  The veteran was treated for back pain in 
March 1990.  The diagnosis was acute muscle spasm.  A June 
1991 service medical record noted that the veteran complained 
of stomach pain and vomiting.  The diagnosis was gastritis 
versus mesenteric adenitis.  An October 1991 service medical 
record noted that the veteran complained of headaches when 
reading.  Service medical records contain no other references 
to complaints, symptoms or treatment related to headaches, 
fatigue, dizziness, night sweats, weight loss, a stomach 
disorder, muscle spasms, headaches or hypervigilance.

A March 1997 VA joint examination report noted that the 
veteran reported a history of chronic headaches.  The veteran 
indicated that he did not remember when the headaches began, 
but they began to get worse in November or December 1996.  He 
also complained of spasms in his neck.  On examination, there 
were no spasms noted in the veteran's neck.  He was diagnosed 
with cervical osteoarthritis and cervical radiculopathy on 
the right and a history of chronic headaches.

An October 1997 VA stomach examination report stated that the 
veteran's claims folder was available for review.  The 
veteran reported a long history of indigestion and "nervous 
stomach," with complaints of nausea, heartburn, stomach 
cramps, and stomach pains.  The veteran indicated that these 
symptoms had begun to subside in the previous two to three 
months after he began treatment at a mental health clinic.  
The veteran denied any history of vomiting.  He also denied 
any history of hemoptysis or melena.  The veteran reported he 
was treated with Tagamet, but had not taken the medication 
over the past two to three months due to subsiding symptoms.  
He indicated that he felt weak during anxiety attacks.  The 
veteran denied diarrhea, constipation, and episodes of colic 
or distention.  On examination, there was no history of any 
ulcer disease, no signs of anemia, and no pain or tenderness 
noted at that time.  The diagnosis was history of dyspepsia, 
most likely secondary to chronic anxiety, but with no current 
complaints.

An October 1997 VA muscle examination report noted that the 
veteran's claims folder was available for review.  The 
veteran was noted to have developed headaches with back pain 
in late 1996.  The veteran complained of chronic muscle 
spasms in the cervical spine.  On examination, marked muscle 
spasms of the right neck extending to the right shoulder were 
noted.  In addition, muscle spasms into the right rotator 
cuff were noted with range of motion at the right shoulder.  
The examiner noted that the loss of muscle function was 
"most likely secondary to cervical disease."

An October 1997 VA mental disorder examination report noted 
that the veteran's claims folder and medical records were 
available for review.  The veteran reported a history of 
panic attacks.  He also indicated that occasionally anxiety 
would wake him up from sleep.  In addition, the veteran 
reported a low energy level and low appetite.  He stated that 
his mood was edgy and irritable.  The veteran reported that 
he had been somewhat better since receiving treatment.  He 
reported he was calmer, slept better, had more energy and an 
increased appetite since treatment.

The veteran indicated that he had problems with memory loss.  
He underwent psychological testing, which did not suggest any 
organic basis for the memory problems.  The examiner noted 
that the veteran's memory problems may be secondary to his 
anxiety.  The examiner indicated that the veteran's 
psychological testing suggested the presence of a psychotic 
thought disorder, severe depression, significant symptoms of 
anxiety, and problems with substance abuse.  The examiner 
noted that the veteran was severely depressed, discouraged, 
and withdrawn.  He was likely to show disturbance in sleep 
pattern, a decrease in energy, and a loss of appetite or 
weight loss.

The veteran also described levels of suspiciousness and 
mistrust in his relationships with others that were unusual.  
The examiner indicated that such a pattern is often 
associated with prominent hostility and paranoia of 
delusional proportions.  The examiner went on to note that 
the veteran was likely to be a hypervigilant individual who 
often questioned and mistrusted the motives of those around 
him.

The October 1997 examiner stated that the veteran's memory 
test results were not strongly consistent with organically 
based memory problems, but were more consistent with memory 
problems due to lack of concentration.  The examiner also 
indicated that the veteran was experiencing significant 
levels of anxiety and depression that interfere with his 
concentration, attention and memory, and it also indicates 
that he perceives deficits in these areas that are much more 
severe than they are when objectively measured with 
psychological tests.  The diagnoses were major depressive 
disorder, panic disorder, and generalized anxiety disorder, 
all in partial remission.

An October 1997 private medical evaluation report noted that 
the veteran complained of anxiety attacks and backaches with 
pains in the neck and shoulders.  The physician noted that 
the veteran had a history of abdominal pains, backaches, 
anxiety and depression.  On examination, tenderness and mild 
muscle spasm were noted at the right cervical area.  The 
examination of the abdomen was within normal limits.  The 
neurological examination was grossly normal.  The diagnoses 
were chronic backaches, right side, and depression.

A February 2002 VA general medical examination report noted 
that the veteran complained of cervical back pain and 
headaches.  The examiner noted that he reviewed the veteran's 
claims folder.  The veteran reported cervical pain in 
service, but could not recall any trauma.  On examination, 
the veteran was noted to be well built and well nourished.  
No swelling, effusion, tenderness, muscle spasms, joint 
laxity, or muscle atrophy were noted.  The diagnoses were 
history of cervical back pain with spurring at C3, C4, and 
C5, history of lumbar pain, history of generalized anxiety, 
history of depression, history of headaches, and history of 
osteoarthritis of the cervical spine.

A February 2002 VA spinal examination report noted complaints 
of weakness, stiffness, fatigability and lack of endurance.  
On examination, there was no evidence of spasms.  The 
diagnoses were noted to be the same as those of the October 
2002 VA general medical examination.

A March 2002 VA mental disorder examination report noted mild 
signs of concentration problems and mild impoverishment of 
thought.  The examiner noted that the veteran did seem to 
have memory problems, which could be related to his problems 
with concentration.  The diagnosis was schizoaffective 
disorder, depressive type.

Criteria

The chronicity provision of 38 C.F.R. § 3.303(b) (2002) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2002).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001."  
The presumptions were amended to allow service connection to 
be presumed for "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.  The changes are effective March 1, 2002.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for either memory loss, fatigue, 
dizziness, night sweats, weight loss, a stomach disorder, 
muscle spasms, headaches or hypervigilance, to include 
consideration as due to an undiagnosed illness.  The Court 
has held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The Board notes that the veteran does not 
have a currently diagnosed disability for which direct 
service-connection may be granted.  Specifically noted in 
service were acute back muscle spasms, gastritis, and 
headaches when reading.  Although the veteran does have 
several currently diagnosed disabilities, there is no 
evidence of record linking such diagnoses to any inservice 
occurrence noted in the service medical records.  

With regard to the veteran's complaints of memory loss, 
fatigue, weight loss, a stomach disorder, and hypervigilance, 
these complaints have been attributed to a known diagnosis.  
The October 1997 VA mental disorder examiner specifically 
addressed these complaints and noted that they could all be 
attributed to the veteran's psychiatric condition.  The 
October 1997 VA stomach disorder examination report noted 
that the veteran indicated that his stomach complaints 
subsided after he got treatment for his psychiatric 
complaints.  With regard to the veteran's complaints of 
muscle spasms, when such complaints have been objectively 
noted, they have been attributed to the veteran's cervical 
spine disorder.

The Board finds that the veteran has not presented evidence 
of objective indications that he has chronic disabilities 
manifested by dizziness, night sweats or headaches.  As 
discussed, objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  The only evidence of the claimed disorders 
that has been presented would be the veteran's own subjective 
complaints.

The veteran has also not presented evidence of lost time from 
work or other nonmedical indications of the disorders 
currently at issue.  Based on the evidence, the Board finds 
that the veteran does not have objective indications of what 
could reasonably be considered to constitute "chronic 
disability" manifested by memory loss, fatigue, dizziness, 
night sweats, weight loss, a stomach disorder, muscle spasms, 
headaches or hypervigilance.  Thus, the veteran has not met 
one of the essential elements under 38 C.F.R. § 3.317.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that memory loss, fatigue, 
dizziness, night sweats, weight loss, a stomach disorder, 
muscle spasms, headaches or hypervigilance may not be 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service, nor may they be properly considered as 
having inservice origins.

IV.  Service Connection for Dental Problems

Factual Background

Service medical records indicate that the veteran fell in 
June 1988 and injured teeth #8, 9 and 10.  The teeth were 
repaired with a temporary partial plate.  The VAMC in Marion 
repaired the veteran's temporary partial plate in 1992.

An October 1997 VA dental examination report noted that the 
veteran complained that his partial plate fit poorly and made 
chewing difficult.  The examiner noted that the veteran was 
missing teeth #8, 9, and 10 and that his partial plate fit 
poorly.  He also stated that the veteran had a 10 to 20 
percent bone loss around the area where his teeth were lost.

Criteria

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a).  Each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service-connection.  A separate 
rating is required for dental trauma, even if service-
connection has been granted for numerous teeth.  38 C.F.R. 
§ 3.381(b).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4)  Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5)  Teeth noted 
at entry as non-restorable will not be service-connected 
regardless of treatment during service.  (6)  Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

38 C.F.R. § 17.161 provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) The 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans discharged from 
their final period of service after August 12, 1981, who had 
reentered active military service within 90 days  after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existences at 
the time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 180 days.  
(B) Application for treatment is made within one year after 
discharge or release.  (C) VA dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Class IIR (Retroactive).  Any veteran who made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated as 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in 
§ 17.47(g).

(j) Class VI.  Any veteran's scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 1991); Smith v. West, 11 Vet. App. 
134 (1998).

Analysis

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder claimed as due 
to an undiagnosed illness, the Court has specifically held 
that a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, 
adjudication of the veteran's claim for service connection 
for a dental disorder claimed as due to an undiagnosed 
illness must also include consideration of service connection 
for this disorder for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 
440 (1992) (en banc) [holding that the Board is required to 
consider a veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision]; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

After reviewing the claims file, the Board finds that the 
evidence of record indicates that the veteran's current 
dental complaints may be related to an inservice injury.  
Accordingly, service connection for a dental disorder claimed 
as due to an undiagnosed illness may not be granted in this 
instance.

Service medical records indicate that the veteran fell and 
injured teeth #s 8, 9 and 10 during service.  The teeth were 
subsequently extracted and the veteran was given a partial 
plate.  The Board finds that, as the extraction of these 
teeth resulted from inservice trauma, a fall, teeth #s 8, 9 
and 10 may be service-connected for treatment purposes.  See 
38 C.F.R. § 3.381.  The Board further finds that the veteran 
qualifies under Class II(a) for treatment purposes and may be 
authorized for any treatment indicated as reasonably 
necessary for the correction of his service-connected 
noncompensable condition.  See 38 C.F.R. § 17.161(c).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for memory loss, claimed as 
due to an undiagnosed illness is denied.

Entitlement to service connection for fatigue, claimed as due 
to an undiagnosed illness, is denied.

Entitlement to service connection for dizziness, claimed as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for night sweats, claimed 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for weight loss, claimed as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for a stomach disorder, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for muscle spasms, claimed 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for headaches, claimed as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for a dental disorder, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a dental disorder, 
extraction of teeth #s 8, 9 and 10, for the purpose of dental 
treatment is granted.

Entitlement to service connection for hypervigilance, claimed 
as due to an undiagnosed illness, is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



